Citation Nr: 1103322	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-35 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
prior to August 19, 2009, for posttraumatic stress disorder 
(PTSD).

2.  Entitlement to an initial rating in excess of 50 percent 
since August 19, 2009, for PTSD.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1970.

This matter is on appeal to the Board of Veterans Appeals (Board) 
from an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
previously submitted a claim for a total disability rating based 
on individual unemployability due to service-connected 
disability(ies) (TDIU) in July 2007.  This claim was denied in a 
September 2007 rating decision which the Veteran did not appeal.  
Moreover, a review of the record shows that the Veteran has more 
recently related his unemployment, to include his receipt of 
Social Security disability benefits, to his non-service connected 
paralysis.  Therefore, the question of entitlement to a TDIU is 
not currently before the Board.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  


FINDINGS OF FACT

1.  Prior to August 19, 2009, the Veteran's PTSD was manifested 
by sleep disturbances, nightmares, flashbacks, frequent tearful 
episodes, generalized anxiety, and episodic depressed mood; 
however, there was no evidence of a suicidal ideation, flattened 
affect, unusual speech pattern, impaired judgment, significant 
memory loss or a difficulty in understanding complex commands.

2.  Since August 19, 2009, the Veteran's PTSD has been manifested 
by flashbacks, frequent tearful episodes, depression, loss of 
interest in activities he once enjoyed, and isolation from 
others; however, there is no evidence of obsessional rituals 
which interfere with routine activities; intermittent illogical, 
obscure or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; impaired impulse control; spatial 
disorientation, or negligent personal appearance and hygiene.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior to 
August 19, 2009, for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.7, 4.130, Diagnostic Codes (DC) 9411 (2010).

2. The criteria for a rating in excess of 50 percent since August 
19, 2009, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 
4.130, DC 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records and VA treatment records with the 
claims file, and he was afforded a VA examination in August 2009.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's PTSD since the August 2009 VA 
examination.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.  The Board 
finds the above VA examination report to be thorough and adequate 
upon which to base a decision with regard to the Veteran's 
claims.  The VA examiner personally interviewed and examined the 
Veteran, including eliciting a history from the Veteran, and 
provided the information necessary to evaluate the Veteran's 
disability under the applicable rating criteria.

In addition, the Veteran has indicated that he has received 
Social Security Administration (SSA) disability benefits on 
account of the paraplegia he has suffered from since 1987.  A 
copy of any SSA award decision and records underlying that 
decision have not been obtained.  VA is required to obtain 
relevant records held by any Federal department or agency that 
the claimant adequately identifies and authorizes the Secretary 
to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 
Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that 
where there has been a determination with regard to SSA benefits, 
the records concerning that decision must be obtained, if 
relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (there is no 
duty to get SSA records when there is no evidence that they are 
relevant).  However, as this SSA award is clearly based upon the 
Veteran's non-service-connected paraplegia that occurred many 
years prior to his claim for service connection for PTSD, and 
because the Veteran has at no time indicated that he wished for 
VA to consider the records from the SSA, the Board concludes that 
the record does not establish a reasonable possibility that there 
are such records that are relevant to the Veteran's PTSD claim.

As such, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

II.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where, as here, a Veteran appeals the initial 
rating assigned for a disability when a claim for service 
connection for that disability has been granted, evidence 
contemporaneous with the claim for service connection and with 
the rating decision granting service connection would be most 
probative of the degree of disability existing at the time that 
the initial rating was assigned and should be the evidence "used 
to decide whether an [initial] rating on appeal was erroneous . . 
. ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  Id.


Finally, the evidence indicates that the Veteran's disability 
rating was increased during the course of the appeal.  However, 
the Court of Appeals for Veterans Claims has held that a rating 
decision issued subsequent to a NOD which grants less than the 
maximum available rating does not abrogate the pending appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Since the RO granted only a 
portion of the Veteran's increased rating claim, his appeals 
properly remain before the Board for review.

Here, the Veteran initially filed a claim for entitlement to 
service connection for PTSD in August 2005.  In a rating decision 
dated in April 2007, the RO granted entitlement to service 
connection for PTSD, assigning a 30 percent disability evaluation 
effective August 29, 2005, the date of the Veteran's claim.  The 
Veteran filed a notice of disagreement with this rating and, in 
an August 2009 decision, the RO increased his evaluation to 50 
percent effective August 19, 2009, the date of a VA PTSD 
examination which showed a worsening of his disability.  As such, 
the Board must evaluate the propriety of both the 30 percent 
rating assigned prior to August 19, 2009, as well as the 50 
percent rating assigned since August 19, 2009.  

Entitlement to a Rating in Excess of 30 Percent Prior to August 
19, 2009

The Board will first evaluate the rating assigned for the period 
prior to August 19, 2009, during which time the Veteran was rated 
at 30 percent for his PTSD.  In order to be entitled to the next-
higher 50 percent rating under DC 9411, the evidence must show 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.  See 38 C.F.R. § 4.130, 
DCs 9411.

After a thorough review of all of the evidence of record, the 
Board finds that the Veteran's symptoms do not more nearly 
approximate the rating criteria for the next-higher 50 percent 
evaluation prior to August 19, 2009.

VA treatment records for this period reveal only moderate PTSD 
symptomatology.  At the Veteran's initial VA treatment session 
for PTSD in July 2005, he reported that he experienced disturbed 
sleep, Vietnam-related nightmares, flashbacks of Vietnam-related 
trauma, frequent tearful episodes, generalized anxiety, and 
episodic depressed mood.  Upon psychiatric evaluation, the 
Veteran was found to be alert with dysphoric mood and affect.  
His appearance was appropriate and his speech was clear, linear, 
and goal directed.  There were no suicidal or homicidal 
ideations, and no evidence of psychosis.  His form of thought was 
abstract while his content of thought was relevant.  His 
cognitive function and judgment were intact, while his insight 
was fair.  

The Veteran was noted to be 57 years old with four adult 
children.  He lived alone with the assistance of a part-time 
housekeeper.  Furthermore, the Veteran was not employed, as he 
became paraplegic following a 1987 injury on a construction job 
and received Social Security Administration (SSA) disability 
benefits for that injury ever since.  

In October 2005, he was initially assigned a Global Assessment of 
Functioning (GAF) score of 55.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM IV)).  

In this regard, GAF scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  While scores ranging from 61-70 
reflect more mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

After the initial assignment of the GAF score of 55 in October 
2005, VA treatment records dated from January 2006 to February 
2008 reveal a consistent GAF score of 60.  

VA treatment records dated from January 2006 to August 2009 show 
that the Veteran continued to report flashbacks of Vietnam-
related trauma, although his nighttime awakenings stopped with 
the prescription of clonazepam.  The Veteran consistently 
appeared calm, pleasant, well-developed, and well-nourished with 
a mildly dysphoric/tearful mood and affect, although he was in no 
acute distress.  He dressed appropriately and exhibited speech 
with normal rate, rhythm, and volume.  His cognition and judgment 
were intact, while his insight was good.  Significantly, he 
consistently denied any homicidal or suicidal ideation, and there 
was no evidence of psychosis.  

The Veteran was afforded a more thorough PTSD evaluation in March 
2008, at which time he was found to be appropriately groomed and 
dressed.  His behavior was pleasant, cooperative, and alert, 
while his speech was fluent, logical, linear, and goal directed.  
His mood was comfortable, while his affect was full and 
congruent.  His thought content was logical, without psychotic 
content, although he reported flashbacks of Vietnam experiences.  
His insight and memory were intact, while his judgment, abstract 
reasoning, attention, and concentration were adequate.  He was 
oriented, and he denied any homicidal or suicidal ideation.  

In correspondence received in April 2009, the Veteran's ex-
spouse, to whom he was married for approximately 19 years until 
their divorce in 1987, described that the Veteran was prone to 
sudden outbursts of anger and aggression.  She further described 
times when the Veteran began crying and threatened to kill 
himself with his pistol after getting drunk.  She also indicated 
that the Veteran was verbally, emotionally, and sometimes 
physically abusive towards her.  

Overall, even when considering the Veteran's dysphoric/depressed 
affect and mood, the Board finds that his symptoms do not more 
closely approximate a 50 percent disability rating for the period 
prior to August 19, 2009.  As stated above, irregular speech, 
difficulty in understanding complex commands, impairment of 
memory, judgment, or abstract thinking, and weekly panic attacks 
have not been shown during this time period.  Since the Veteran 
lived at home by himself and did not work, there was little 
objective evidence of his ability to establish and maintain 
effective work and social relationships for this time period.  
The Board is clearly aware that the Veteran does need to confine 
its evaluation to the factor enumerated under DC 9411.  See 
Mauerhan v. Principi.  However, as discussed, the Board 
ultimately finds that the totality of evidence fails to support 
the assignment a rating greater than 30 percent.  

Although his ex-spouse's April 2009 correspondence described 
physical violence and threats of suicide during their marriage, 
the Board emphasizes that their marriage ended in 1987, long 
before the Veteran's August 2005 claim for service connection.  
To the contrary, the medical evidence from the relevant period 
from August 29, 2005, to August 19, 2009, has not indicated that 
the Veteran was a threat to himself or others, and explicitly 
stated that the Veteran denied any homicidal or suicidal 
ideations.  

The Board has also considered the Veteran's GAF score.  The Board 
finds that the moderate symptoms described in the DSM-IV in 
connection with a GAF scores in the 51-60 range more nearly 
equate with the Veteran's overall level of disability, with no 
more than moderate symptoms or moderate difficulty in social 
functioning.  To that end, his PTSD symptoms are not consistent 
with a disturbance of speech, difficulty understanding complex 
commands, impaired long-term memory, or impaired judgment or 
abstract thinking.

In conclusion, while the evidence shows definite psychological 
impairment (anxiety, depression, tearful episodes, flashbacks, 
intrusive thoughts, sleep impairment), a rating in excess of 30 
percent is not warranted prior to August 19, 2009.  
Significantly, as noted above, the criteria for a 50 percent 
rating, i.e. circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands; impaired 
judgment; and impaired abstract thinking, have not been shown.

Entitlement to a Rating in Excess of 50 Percent Since August 19, 
2009

The Board will now consider the propriety of the 50 percent 
rating that has been assigned since August 19, 2009.  

In order to be assigned the next-higher 70 percent rating, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships. 38 C.F.R. § 
4.130, DC 9411.

Here, the Veteran was afforded a VA PTSD examination in August 
2009, the results of which prompted the RO to increase his PTSD 
disability evaluation to 50 percent.  The Veteran reported 
feelings of depression as well as thoughts of helplessness, 
hopelessness, and worthlessness.  He acknowledged crying spells 
and cried through portions of the examination.  He further 
reported loss of interest in activities he once enjoyed and 
isolation from others, as he leaves his house only for medical 
appointments.  He reported having "strained" relationships with 
his adult children, although he indicated that he believed his 
family relations were improving.  He denied having any friends or 
hobbies, although he enjoyed spending time with his pet dog.  

Upon objective examination, the Veteran was neatly groomed and 
casually dressed.  His psychomotor activity was unremarkable, and 
his speech was clear and coherent.  His attitude was cooperative, 
friendly, and attentive.  However, his affect was flat, and his 
mood was anxious, hopeless, and depressed.  Although he was 
easily distracted, he was oriented as to person, time, and place.  
His thought process and thought content were unremarkable.  He 
did not exhibit any delusions.  His intelligence was average and 
he understood the outcome of his behavior.  He suffered from 
sleep impairment, as he reported waking up several times during 
the night as a result of external noises and nightmares about his 
experiences in Vietnam.  The Veteran did not experience 
hallucinations, nor did he exhibit inappropriate behavior or 
obsessive/ritualistic behavior.  The Veteran reported 
experiencing panic attacks when he encountered triggers to his 
Vietnam flashbacks, but was unable to describe any associated 
symptoms in detail.  Significantly, he did not report homicidal 
or suicidal ideation.  The Veteran was found to have good impulse 
control without episodes of violence.  He reported normal remote 
memory, but mildly impaired immediate and recent memory.  

The examiner found that the Veteran's PTSD causes clinically 
significant distress or impairment in social, occupational, or 
other important areas of functioning.  He described the Veteran's 
PTSD symptoms as "mild to moderate" in severity.  The Veteran 
was assessed with a GAF score of 50, indicative of serious 
symptoms, such as suicidal ideation or serious impairment in 
social or occupational functioning (e.g., no friends or unable to 
keep a job).

In correspondence dated in December 2009, the Veteran explained 
that he does experience homicidal and/or suicidal thoughts on the 
days that he is by himself in his home, but does not report them 
when being evaluated by VA physicians because he is not 
experiencing them at that moment.  He reported that although he 
identifies with fellow veterans, he gets anxious when he is 
around other people and no longer hosts veteran reunions at his 
house because he does not like to be around things that remind 
him of Vietnam.  He additionally stated that he lives next door 
to his mother and sister, and that they help him keep track of 
his appointments, prepare his meals, and ensure that he has clean 
clothes to wear.  

The Board determines that the evidence does not support a rating 
in excess of 50 percent since August 19, 2009.  First, the Board 
finds it curious that the Veteran has consistently denied 
experiencing homicidal or suicidal thoughts during the past 5 
years of VA treatment for PTSD, yet now claims that he 
experiences these thoughts when alone at his home.  Although the 
Veteran claims that he does not report these ideations to 
examiners or other medical personnel because he is not 
experiencing them at the exact moment he is undergoing 
psychiatric evaluation, the Board notes that the Veteran has 
reported other symptoms, such as sleep impairment, which he 
presumably does not experience while undergoing psychiatric 
evaluation.  However, even assuming the Veteran genuinely 
experiences homicidal or suicidal thoughts, they constitute only 
one of the criteria considered, but not necessarily dispositive, 
in assigning a 70 percent rating.  

Specifically, the Veteran has not been shown to have obsessive or 
ritualistic behaviors which interfered with his routine 
activities.  Next, although he has described feeling threatened 
and hostile while around others, there has never been any 
reported episodes of violence during the period since August 19, 
2009.  

Although the Veteran has stated that he has experienced some 
panic attacks on occasion when encountering triggers to his 
Vietnam flashbacks, these have not been reported as "near 
continuous" in nature.  Moreover, while his mood was described 
as anxious, hopeless, and depressed, what symptoms he did exhibit 
did not appear to affect his ability to function independently, 
appropriately or effectively.  

Next, regarding his personal presentation, the evidence does not 
indicate spatial disorientation, speech disorders or neglect of 
personal appearance.  Specifically, at his VA examination in 
August 2009, he appeared cooperative, friendly, and attentive.  
Additionally, he was oriented as to person, time, and place, his 
thought process and thought content were unremarkable, and he did 
not exhibit any delusions.  His speech has consistently been 
described as normal in rate and rhythm.

Veteran also reported an inability to establish and maintain 
effective relationships.  However, while the evidence does 
indicate difficulties in interpersonal relationships, these 
difficulties to not appear to be so severe as to warrant an 
increased rating.  He indicated at his August 2009 examination 
that relations with his adult children are "strained" but 
improving.  The Veteran's August 2009 examination report also 
revealed that he was responsible for raising his four children 
following his divorce from his spouse in 1987.  He further 
implied good relationships with his mother and sister, who live 
next door to him and help care for him.   

Therefore, although the Veteran has experienced some symptoms 
related to interpersonal relationships, in the substantial 
absence of other symptoms as noted above, the Board determines 
that his symptoms more closely approximate a 50 percent 
disability level rather than the next-higher 70 percent.

As was done previously, the Board has also considered the 
Veteran's GAF score on his disability rating.  Here, his GAF was 
reported as 50 at his August 2009 VA examination.  A GAF Scale 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

Despite the seriousness of the symptoms associated with the low 
GAF scores ranging from 41-50, a higher rating is not justified 
on this basis.  Specifically, the objective evidence does not 
actually indicate symptoms commensurate with his assigned GAF 
score of 50.  Indeed, the competent evidence does not show severe 
obsessional rituals or frequent shoplifting.  Moreover, the 
August 2009 examiner who assigned the GAF score of 50 explicitly 
described the Veteran's PTSD symptoms as "mild to moderate in 
severity."  Thus, the Board determines that a GAF score of 50 is 
not probative as to the Veteran's actual disability picture here.

Therefore, based on the evidence contained in the record, the 
Board determines that the criteria for a rating in excess of 50 
percent since August 19, 2009, have not been met.  

With regard to this claim throughout the course of the appeal, 
the Board has also considered the Veteran's statements that his 
disability is worse than the rating he currently receives.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of a 
psychiatric disability according to the appropriate diagnostic 
codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's PTSD has been provided by the medical 
personnel who have examined him during the current appeal and who 
have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination report and VA treatment records) directly address the 
criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court stated that the determination of whether a claimant is 
entitled to an extraschedular rating under § 3.321(b) is a three-
step inquiry, the responsibility for which may be shared among 
the RO, the Board, and the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Id.  The Court stated, "initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability."  Id.  The Court then stated, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Id.

In this case, the Board concludes that the rating criteria for 
PTSD reasonably describes his disability level and 
symptomatology, and provide for higher ratings for additional or 
more severe symptoms than currently shown by the evidence.  Thus, 
his disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under 38 C.F.R. § 
3.321 is not warranted.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.


ORDER

A rating in excess of 30 percent prior to August 19, 2009, for 
PTSD is denied.

A rating in excess of 50 percent since August 19, 2009, for PTSD 
is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


